United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1095
Issued: December 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2009 appellant, through counsel, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decisions dated September 10, 2008 and February 9,
2009 terminating her compensation and schedule award benefits for refusing an offer of suitable
work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
effective September 10, 2008 for refusing an offer of suitable work under 5 U.S.C. § 8106(c).
Counsel contends that the Office improperly relied on the medical reports of an Office
referral physician in finding that the offered position was suitable.
FACTUAL HISTORY
On August 29, 2005 appellant, a 38-year-old customer service supervisor, filed a
traumatic injury claim alleging that she suffered “mental anguish and stress (anxiety),” due to a

July 9, 2005 confrontation with a subordinate employee at the employing establishment. The
employee threatened her, shouted obscenities and threw several objects at her. On November 27,
2006 the Office accepted the claim for post-traumatic stress disorder (PTSD) and paid
appropriate compensation for time lost from work. On September 13, 2007 appellant was placed
on the periodic rolls.
Appellant was treated by Stephen Randolph, Ph.D., a clinical psychologist. On
December 1, 2006 Dr. Randolph diagnosed PTSD and opined that appellant was totally disabled.
In a January 17, 2007 work capacity evaluation, he diagnosed PTSD and opined that she was
unable to work in her date-of-injury job, which would trigger panic attacks. The record contains
reports of monthly visits through October 1, 2007 reflecting his opinion of appellant’s continued
disability.
The Office referred appellant, together with a statement of accepted facts, the case record
and a list of questions to be addressed, to Dr. Alan De La Chapelle, a Board-certified
psychiatrist, for a second opinion medical examination. In an October 18, 2007 report,
Dr. De La Chapelle reviewed the history of the injury and treatment, noting that appellant had
been seeing Dr. Randolph on a weekly basis since March 2006. Appellant reported that she had
experienced panic attacks, flashbacks, nightmares of the incident, a depressed mood (due to loss
of function) and insomnia due to anxiety, since the accepted incident. Her family physician
prescribed the use of Xanax and Wellbutrin. On examination Dr. De La Chapelle found
appellant well rested. Appellant was cooperative, with average social skills, good eye contact
and appeared to be of average intellect. Her thoughts were well developed, she evidenced no
looseness of associations and she related well to the examiner’s questions. Appellant was
oriented to person, place, time and situation. There was no evidence of delusions, hallucinations
or a thought disorder. Recent and remote memory, computational ability, abstract ability,
judgment and insight and general fund of knowledge were “good.” Appellant displayed an
anxious and limited, although reactive, affect. Her mood was dysphoric. Concentration was fair
and attention was mildly impaired. There was no evidence of suicidal or homicidal ideation.
Dr. De La Chapelle diagnosed PTSD, chronic and depressive disorder. He opined to a
reasonable degree of certainty that her psychiatric condition was causally related to the accepted
work-related incident. Dr. De La Chapelle opined that additional psychiatric treatment was
reasonable, related and necessary and that she had not achieved maximum medical improvement.
He recommended that she continue psychotherapy at the frequency of twice a month for four
months and continue with the psychiatric medication that she was currently prescribed.
Dr. De La Chapelle concluded that there was a moderate, partial, work-related disability. He
indicated that appellant demonstrated some deficits in attention and concentration, as well as
fatigue and mood instability due to her psychiatric condition, which in turn would affect her
ability to function in full capacity on the job, such as her ability to meet deadlines, supervise
subordinates, etc. Dr. De La Chapelle opined that she was able to return to work on a part-time
basis, such as four hours per day, with light duties, including more frequent breaks, to minimize
stress. He stated that she was to have no contact with the assaultive coworker.
In reports dated December 1, 2007 and January 1 and February 1, 2008, Dr. Randolph
continued to treat appellant in psychotherapy on an “as needed” basis. He advised that she was
totally disabled.

2

By letter dated January 14, 2008, the Office forwarded a copy of the October 18, 2007
second opinion report to the employing establishment, together with a request that it offer
appellant a permanent position within the restrictions set forth by Dr. De La Chapelle.
On April 16, 2008 the employing establishment offered appellant a part-time (four hours
per day) modified customer service supervisor position at the employing establishment. The
position included platform street management duties up to two hours per day; various
supervisory office duties up to two hours per day; and all other duties of a supervisor within
appellant’s restrictions. Appellant was informed that the position was available as of
April 21, 2008. On June 25, 2008 the employing establishment modified the job offer to include
a restriction against any contact between appellant and the employee involved in the July 9, 2005
altercation. Appellant was to work at the Staten Island MPO, and with the exception of the
additional restriction, the position offered on June 25, 2008 involved the same duties as the
April 16, 2008 job offer. She was informed that the modified customer service supervisor
position was available as of July 7, 2008. On July 2, 2008 the employing establishment
informed appellant that she had 14 days within which to respond to the job offer.
In a letter dated July 9, 2008, the Office advised appellant that it found the modified
customer service supervisor position offered on June 25, 2008 to be suitable, based on
Dr. De La Chapelle’s October 18, 2007 report. Appellant would be paid for any difference in
salary between the offered position and her date-of-injury position. The Office advised appellant
that, if she failed to accept the offer or provide valid reasons she believed the position was not
suitable within 30 days, her entitlement to wage-loss compensation could be terminated based on
her refusal to accept suitable work.
In a letter dated July 15, 2008, appellant’s representative contended that her treating
physician determined that she remained disabled. In a July 8, 2008 report, Dr. Randolph
reiterated his opinion that appellant was totally disabled as a result of her work-related PTSD.
Appellant was unable to return to the employing establishment for desensitization treatment or
for regular work, due to extreme anxiety upon approaching the premises or environments
resembling the premises where the trauma occurred. Dr. Randolph noted that appellant had
expressed the hope of being able to perform work in a different setting.
In a letter dated July 24, 2008, the Office advised appellant that the reasons she submitted
for refusing the job offer were insufficient to justify her refusal. Appellant was advised that, if
she did not accept the position within 15 days, her entitlement to compensation and schedule
award benefits would be terminated.
By decision dated September 10, 2008, the Office terminated appellant’s entitlement to
compensation and schedule award benefits effective that date, on the grounds that she had
refused an offer of suitable work.
In a narrative report dated August 19, 2008, Dr. Randolph repeated the history of the
July 9, 2005 work incident and his diagnosis of chronic PTSD. He opined that appellant was
totally disabled from employment due to her accepted condition. Noting that he had been
treating appellant since March 13, 2006, Dr. Randolph addressed her claimed symptoms of
depression and anxiety and indicated that she had periodic panic attacks since the incident.

3

Psychological testing included the Beck Depression Inventory, which revealed a moderate to
severe level of depression, and the SCL-90-R, symptom checklist-90-revised, which reflected
significantly elevated indices for somaticizing, interpersonal sensitivity, depression, anxiety,
hostility, phobia, paranoia and general severity index.
Dr. Randolph stated that cognitive-behavioral treatments of desensitization had been
unsuccessful, resulting in uncontrollable emotional, physical and physiological reactions when
approaching the site of the original incident, when seeing acquaintances from the work setting,
and/or when in situations reminiscent of the original setting, surroundings and people. He
opined that appellant was unable to perform the duties of her previous position with the
employing establishment, noting that environmental cues triggered stress, intense fear reactions
and distressing recollections of the past event as though they were occurring or about to occur in
the present, resulting in an inability to focus, concentrate and interact with those she identified as
employing establishment personnel.
On October 6, 2008 Dr. Randolph disagreed with Dr. De La Chapelle’s opinion that
appellant was able to return to her former work environment, or to surroundings resembling or
evocative of the original location of the July 9, 2005 assault no matter how “light” or part time
her duties. Regardless of the nature of the work performed, he opined that appellant return
would likely result in recurring panic attacks, which would preclude her ability to perform work
or even physically remain in the work environment. Such emotional and physical stress would
be detrimental to her psychological health and, by extrapolation, possibly to her physical health
as well. Dr. Randolph suggested that appellant might benefit from a vocational rehabilitation
program if it prepared her for work of a nature that would not involve her current employer in
any way.
On November 18, 2008 appellant, through counsel, requested reconsideration. Counsel
contended that Dr. De La Chapelle’s October 18, 2007 report was insufficiently rationalized to
provide a basis for the termination of benefits. His opinion that appellant’s work-related
psychiatric condition would affect her ability to function in a supervisory position was
inconsistent with his opinion that she could return to work as a supervisor. In the alternative, it
was argued that the Office should obtain a referee opinion to resolve any conflict between
appellant’s treating physicians and the second opinion physician.
By decision dated February 9, 2009, the Office denied modification of the September 10,
2008 decision. It found that the medical evidence submitted did not support that appellant was
incapable of working the limited-duty position that was offered.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.1 Under section 8106(c)(2) of the Federal Employees’
Compensation Act, the Office may terminate the compensation of a partially disabled employee
who refuses or neglects to work after suitable work is offered to, procured by, or secured for the

1

Linda D. Guerrero, 54 ECAB 556 (2003).

4

employee.2 To support termination, the Office must show that the work offered was suitable and
must inform appellant of the consequences of refusal to accept such employment.3 Section
8106(c) will be narrowly construed as it serves as a penalty provision, which may bar an
employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.4
Office regulations provide that, in determining what constitutes suitable work for a
particular disabled employee, the Office should consider the employee’s current physical
limitations, whether the work is available within the employee’s demonstrated commuting area,
the employee’s qualifications to perform such work and other relevant factors.5 It is well
established that the Office must consider preexisting and subsequently acquired conditions in the
evaluation of suitability of an offered position.6 The issue of whether an employee has the
physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.7
In assessing medical evidence, the number of physicians supporting one position or
another is not controlling, the weight of such evidence is determined by its reliability, its
probative value and its convincing quality. The factors that comprise the evaluation of medical
evidence include the opportunity for and the thoroughness of physical examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of
analysis manifested and the medical rationale expressed in support of the physician’s opinion.8
Office procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer, medical evidence of inability to do the work or travel to the job or the
claimant found other work which fairly and reasonably represents his or her earning capacity (in
which case compensation would be adjusted or terminated based on actual earnings).
Furthermore, if medical reports document a condition which has arisen since the compensable
injury and the condition disables the employee, the job will be considered unsuitable.9
Section 10.516 of the Code of Federal Regulations states that the Office will advise the
employee that the work offered is suitable and provide 30 days for the employee to accept the
job or present any reasons to counter the Office’s finding of suitability.10 Thus, before
2

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

3

Ronald M. Jones, 52 ECAB 190 (2000).

4

Joan F. Burke, 54 ECAB 406 (2003).

5

20 C.F.R. § 10.500(b).

6

Richard P. Cortes, 56 ECAB 200 (2004).

7

Id.; Bryant F. Blackmon, 56 ECAB 752 (2005).

8

See Connie Johns, 44 ECAB 560 (1993).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(b)(4) (July 1997).
10

20 C.F.R. § 10.516.

5

terminating compensation, the Office must review the employee’s proffered reasons for refusing
or neglecting to work.11 If the employee presents such reasons and the Office finds them
unreasonable, the Office will offer the employee an additional 15 days to accept the job without
penalty.12
ANALYSIS
The Office terminated appellant’s entitlement to wage-loss compensation on the grounds
that she refused an offer of suitable work. Based on Dr. De La Chapelle’s second opinion report,
it found that she was able to perform the duties of a modified customer service supervisor. The
issue of whether an employee has the physical ability to perform a modified position is a medical
question that must be resolved by probative medical evidence.13 The Board finds that the
medical evidence of record does not establish that appellant was capable of performing the duties
of the position offered by the employing establishment on June 25, 2008. Therefore the Office
improperly terminated her wage-loss benefits.
Dr. De La Chapelle’s October 18, 2007 report does not support appellant’s ability to
perform the modified supervisor position at the date-of-injury location. He opined that appellant
was able to return to work on a part-time basis, such as four hours per day, with light duties,
including more frequent breaks, to minimize stress. Dr. De La Chapelle stated that she had a
moderate, partial, work-related disability, which was evidenced by deficits in attention and
concentration, as well as fatigue and mood instability due to her psychiatric condition. He
opined that her disability would affect her ability to function in full capacity on the job, such as
her ability to meet deadlines or supervise subordinates. The Board notes that her inability to
effectively supervise subordinates would negatively impact her ability to perform the modified
supervisor position.
The remaining medical evidence of record supports appellant’s position that she is unable
to perform the duties of the modified supervisor position. Dr. Randolph, who began treating
appellant in March 2006, opined that appellant was totally disabled as a result of her workrelated PTSD. He stated that she was unable to return to the employing establishment for
desensitization treatment or for regular work, due to extreme anxiety upon approaching the
premises or environments resembling the premises where her trauma occurred. Dr. Randolph
opined that appellant was not able to return to her former work environment or to surroundings
resembling or evocative of the original location of the July 9, 2005 assault, no matter how “light”
or part time her duties. Regardless of the nature of the work performed, he opined that her return
would likely result in recurring panic attacks, which would preclude her ability to perform work
or even physically remain in the work environment.

11

See Sandra K. Cummings, 54 ECAB 493 (2003); see also Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on
recon., 43 ECAB 818 (1992) and 20 C.F.R. § 10.516 which codifies the procedures set forth in Moore.
12

Id.

13

See Gayle Harris, 52 ECAB 319 (2001).

6

The Office determined that the supervisor position offered was suitable and in accordance
with Dr. De La Chapelle’s second opinion report. The Board finds that the medical evidence of
record does not establish that appellant was capable of performing the modified supervisor
position offered by the employing establishment. Therefore, the Office did not meet its burden
of proof to terminate her wage-loss benefits.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation and schedule award benefits effective September 10, 2008 on the grounds that she
refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the February 9, 2009 and September 10, 2008
decisions of the Office of Workers’ Compensation Programs are reversed.
Issued: December 15, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

